Clarke, Presiding Justice.
A jury convicted Johnson of the murder of Joseph Weaver and the court sentenced him to life in prison. On appeal, Johnson contends the evidence fails to support the conviction as a matter of law. We disagree and affirm.
Dressed as women, the defendant and a friend, Samuel Davis, entered a public transportation facility where they encountered the victim. The victim hit Davis with a radio and a cooler causing water to splash on Davis and Johnson. A controversy ensued resulting in Johnson shooting and killing the victim. No evidence indicated justification for this act. After the shooting, Johnson fled to Ft. Valley where he was arrested.
Applying the standard established in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), we find the evidence supports the verdict.

Judgment affirmed.


All the Justices concur.